Exhibit 10.3

 

SECOND AMENDMENT TO

CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of the
12th day of July, 2004 by and among MTC TECHNOLOGIES, INC., a Delaware
corporation (“MTCT”), MTC TECHNOLOGIES, INC., an Ohio corporation (together with
MTCT, collectively, “Borrowers” and, individually, each a “Borrower”); the
financial institutions listed on Schedule 1 to the Credit Agreement
(collectively, the “Banks” and, individually, each a “Bank”); and NATIONAL CITY
BANK, as lead arranger and administrative agent for the Banks (“Agent”) under
the following circumstances:

 

A. The Borrowers, the Agent and the Banks are parties to a Credit Agreement
dated as of January 31, 2003, as amended by the First Amendment to Credit
Agreement and Revolving Credit Notes dated as of December 31, 2003 (as the same
may be amended, supplemented, modified and/or restated from time to time, the
“Credit Agreement”). Unless otherwise defined herein, all capitalized terms used
herein shall have the respective meanings ascribed to those terms by the Credit
Agreement.

 

B. The Borrowers, the Agent and the Banks now desire to amend the Credit
Agreement in order to extend the expiration date of the Commitment Period.

 

NOW, THEREFORE, the Borrowers, the Agent and the Banks agree as follows:

 

Section 1. Amendment to Credit Agreement. Section 1.1 of the Credit Agreement is
hereby amended by deleting the current definition of “Commitment Period” and
replacing it with the following new definition:

 

“Commitment Period” shall mean the period from the Closing Date to December 31,
2006 or such earlier date on which the Commitment shall have terminated pursuant
to Article IX hereof.

 

Section 2. Effective Date. This Amendment shall take effect immediately upon the
satisfaction, in the Agent’s sole discretion, of the following conditions
precedent:

 

(a) Agent’s receipt of an original counterpart of this Amendment executed by all
parties hereto;

 

(b) Agent’s receipt of the original Confirmation of Guarantees executed by
Amcomp Corporation, International Consultants, Inc. and Vitronics Inc.; and

 

(c) Receipt by Agent of all out-of-pocket costs and expenses incurred in
entering into this Agreement (including, without limitation, all reasonable
attorney fees, audit fees and filing fees incurred by Agent).

 



--------------------------------------------------------------------------------

Section 3. Costs and Expenses. The Borrowers hereby agree to reimburse the Agent
and Banks for all costs and expenses incurred by Agent and Banks, in connection
with this Amendment and the transactions contemplated hereby, including its
respective legal fees and expenses.

 

Section 4. Miscellaneous. Agent, the Banks and each Borrower hereby agree that:

 

(a) The Credit Agreement, as amended hereby, and the other Loan Documents remain
otherwise unmodified and in full force and effect.

 

(b) Each Borrower hereby represents and warrants to Agent and the Banks that (i)
no Default or Event of Default has occurred and is continuing (ii) the
representations and warranties of such Borrower in the Credit Agreement and the
other Loan Documents are true and correct in all material respects as if made on
the date hereof (except to the extent that any expressly relates to an earlier
date), and (iii) such Borrower has no cause of action, at law or in equity,
against Agent or the Banks, including, without limitation, any offset,
counterclaim or defense with respect to the Notes (including the Swing Line
Note) or the Loans evidenced thereby or any Loan Document.

 

(c) This Amendment is limited precisely as written and shall not (i) constitute
a consent under or waiver or modification of any other term or condition of the
Credit Agreement, the other Loan Documents or any other agreements, instruments
or documents referred to therein, or (ii) prejudice or otherwise affect any
right or privilege which Agent or the Banks now have or may have in the future
under the Credit Agreement, the other Loan Documents or under any of the other
agreements, documents or instruments therein.

 

(d) This Amendment may be executed in any one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

(e) This Amendment shall be governed by, and construed and enforced in
accordance with, the laws of the State of Ohio.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

Address:

  4032 Linden Avenue      

MTC TECHNOLOGIES, INC., a Delaware corporation

    Dayton, OH 45432             Attention: David Gutridge             Fax:
(937) 252-8240                     By:  

/s/ Michael Gearhardt

           

Name:

 

Michael Gearhardt

           

Title:

 

VP & CFO

Address:

  4032 Linden Avenue      

MTC TECHNOLOGIES, INC., an Ohio corporation

    Dayton, OH 45432             Attention: David Gutridge             Fax:
(937)252-8240                     By:  

/s/ Michael Gearhardt

           

Name:

 

Michael Gearhardt

           

Title:

 

VP & CFO

Address:

 

629 Euclid Avenue

LOC. 01-3034

     

NATIONAL CITY BANK
as Agent and as a Bank

    Cleveland, Ohio 44144             Attention: Capital Markets Division      
By:  

/s/ Neal J. Hinker

    - Loan Syndications      

Name:

 

Neal J. Hinker

    Fax: (216) 222-7079      

Title:

 

SVP

 

[SIGNATURES OF BANKS CONTINUE ON NEXT PAGE]

 

3



--------------------------------------------------------------------------------

Address:

  34 North Main Street      

KEYBANK NATIONAL ASSOCIATION

    Dayton Ohio 45402             Attention: Michael Dunlavey             Fax:
(937) 586-7695       By:  

/s/ R. Michael Dunlavey

           

Name:

 

R. Michael Dunlavey

           

Title:

 

Vice President

Address:

  110 North Main Street      

FIFTH THIRD BANK

    Dayton OH 45402             Attention: Neal Ratliff             Fax: (937)
227-3027       By:                

Name:

               

Title:

   

Address:

  200 West Second Street      

BRANCH BANKING AND TRUST COMPANY

    16th Floor             Winston-Salem, North Carolina 27101            
Attention: Roberts Bass       By:         Fax: (336) 733-2740      

Name:

               

Title:

   

 

4



--------------------------------------------------------------------------------

Address:

  34 North Main Street      

KEYBANK NATIONAL ASSOCIATION

    Dayton Ohio 45402             Attention: Michael Dunlavey             Fax:
(937) 586-7695       By:                

Name:

               

Title:

   

Address:

  110 North Main Street      

FIFTH THIRD BANK

    Dayton OH 45402             Attention: Neal Ratliff             Fax: (937)
227-3027       By:  

/s/ Neal R. Ratliff

           

Name:

 

Neal R. Ratliff

           

Title:

 

Vice President

Address:

  200 West Second Street      

BRANCH BANKING AND TRUST COMPANY

    16th Floor             Winston-Salem, North Carolina 27101            
Attention: Roberts Bass       By:         Fax: (336) 733-2740      

Name:

               

Title:

   

 

4



--------------------------------------------------------------------------------

Address:

  34 North Main Street      

KEYBANK NATIONAL ASSOCIATION

    Dayton Ohio 45402             Attention: Michael Dunlavey             Fax:
(937) 586-7695       By:                

Name:

               

Title:

   

Address:

  110 North Main Street      

FIFTH THIRD BANK

    Dayton OH 45402             Attention: Neal Ratliff             Fax: (937)
227-3027       By:                

Name:

               

Title:

   

Address:

  200 West Second Street      

BRANCH BANKING AND TRUST COMPANY

    16th Floor             Winston-Salem, North Carolina 27101            
Attention: Roberts Bass       By:  

/s/ Roberts A. Bass

    Fax: (336) 733-2740      

Name:

 

Roberts A. Bass

           

Title:

 

Senior Vice President

 

4



--------------------------------------------------------------------------------

 

CONFIRMATION OF GUARANTY

 

The undersigned, AMCOMP CORPORATION, a California corporation (“Amcomp”),
INTERNATIONAL CONSULTANTS, INC., an Ohio corporation (“ICI”), and VITRONICS
INC., a New Jersey corporation (“Vitronics” and collectively with Amcomp and
ICI, the “Guarantors”), jointly and severally hereby:

 

(A) Acknowledge that MTC TECHNOLOGIES, INC., a Delaware corporation (“MTCT”),
MTC TECHNOLOGIES, INC., an Ohio corporation (together with MTCT, collectively,
“Borrowers” and, individually, each a “Borrower”), the financial institutions
listed on Schedule 1 to the Credit Agreement (defined herein) (collectively, the
“Banks” and, individually, each a “Bank”); and NATIONAL CITY BANK, as lead
arranger and administrative agent for the Banks (“Agent”) have entered into that
certain Credit and Security Agreement dated as of January 31, 2003, as amended
by a First Amendment to Credit Agreement dated as of December 31, 2003, and as
further amended by a Second Amendment to Credit Agreement dated as of the date
hereof (as so amended and as may be further amended from time to time, the
“Credit Agreement”), whereby the Banks have extended financial accommodations to
the Borrowers, and the Borrowers have executed Notes (as defined in the Credit
Agreement) in favor of the Banks, in evidence thereof. Terms used but not
defined herein shall have the meaning ascribed thereto in the Credit Agreement.

 

(B) Acknowledge that the Guarantors have guaranteed payment of the principal and
interest of all Notes pursuant to a Guaranty of Payment of Debt dated as of
January 31, 2003 in the case of Amcomp, and a Guaranty of Payment of Debt dated
as of October 6, 2003 in the case of ICI, and a Guaranty of Payment of Debt
dated as of December 31, 2003 in the case of Vitronics (collectively, the
“Guarantees”).

 

(D) Acknowledge that the Guarantors have each received and had an opportunity to
review the Second Amendment to Credit Agreement referred to in the first
paragraph of this Confirmation of Guaranty and consent to the amendment to the
Credit Agreement set forth therein.

 

(E) Represent and warrant to the Agent and the Banks that the undersigned have
no defenses, offsets or counterclaims, either individually or jointly, with
respect to their obligations under the Guarantees and the Guarantees remain
unmodified and in full force and effect.

 

[REMAINDER OF PAGE IS INTENTIONALLY BLANK.]

 

5



--------------------------------------------------------------------------------

This Confirmation of Guaranty is executed as of the 12th day of July, 2004.

 

AMCOMP CORPORATION, a California corporation By:  

/s/ David Gutridge

Name:

 

David Gutridge

Title:

 

CEO

INTERNATIONAL CONSULTANTS, INC.,

an Ohio corporation

By:  

/s/ David Gutridge

Name:

 

David Gutridge

Title:

 

CEO

VITRONICS INC., a New Jersey corporation By:  

/s/ David Gutridge

Name:

 

David Gutridge

Title:

 

CEO

 

6